Exhibit 10.6

CONFIDENTIAL
















EQUITY PLEDGE AGREEMENT




AMONG


GUOJUN WANG
MING MA
SHUANGDA WANG
CAIQIN WANG
YANJIE LIU
DEJUAN ZHOU
YI TAN
JINGRU DU
ZHENG WANG
DALIAN VASTITUDE MEDIA GROUP CO.,LTD.
DALIAN GUO-HENG MANAGEMENT AND CONSULTITION CO., LTD.
AND
THE LOCAL COMPANIES LISTED IN APPENDIX I




















NOVERMBER 6, 2009











 
 

--------------------------------------------------------------------------------

 

EQUITY PLEDGE AGREEMENT


This EQUITY PLEDGE AGREEMENT (hereinafter, this "AGREEMENT") is entered into in
the People's Republic of China (hereinafter, "PRC") as of NOVERMBER 6, 2009 by
and among the following Parties:


(1)   GUOJUN WANG
ADDRESS: Room 1-21-4 Building No.8, Changqing Street Zhongshan District Dalian
City Liaoning
IDENTITY CARD NUMBER: 210204196402120092


(2)   ZHENG WANG
ADDRESS: No. 4-3-7, Sanyuan Road, Xigang District, Dalian City, Liaoning
IDENTITY CARD NUMBER: 210203197904175294


(3)   YI TAN
ADDRESS: No. 15-1-4-1, Fuguo Road, Shahekou District, Dalian City, Liaoning
IDENTITY CARD NUMBER: 210211196510042160


(4)    YANJIE LIU
ADDRESS: No. 3-5-1, No. 4 Hongye Plaza, Zhongshan District, Dalian
City,  Liaoning
IDENTITY CARD NUMBER: 210705196108148629


(5)   SHUANGDA WANG
ADDRESS: No. 35, Jianye Road, Dalian City, Liaoning
IDENTITY CARD NUMBER: 210203540829401


(6)    MING MA
 ADDRESS: Room 4-1-2, No. 62 Chunhe Road, Zhongshan District, Dalian
City,  Liaoning
IDENTITY CARD NUMBER: 210204196602145809


(7)   JINGRU DU
ADDRESS: No. 2-1, No. 12 Zhongjiaxiang, Zhongshan District, Dalian
City,  Liaoning
IDENTITY CARD NUMBER: 210204196406030035


(8)    DEJUAN ZHOU
ADDRESS: No.73, Chengren Road, Dalian City, Liaoning
IDENTITY CARD NUMBER: 210204550412102


(9)    CAIQIN WANG
ADDRESS: No. 2-4, No. 69 Wansui Road, Shahekou District, Dalian City, Liaoning
IDENTITY CARD NUMBER: 210204196207150042

 
 

--------------------------------------------------------------------------------

 



(10)     DALIAN V-MEDIA GROUP CORP. (hereinafter "V-MEDIA)
REGISTERED ADDRESS: No.68 Building, Renmin Road Zhongshan District Dalian City,
Liaoning
LEGAL REPRESENTATIVE:  MING MA


(11)     DALIAN GUO-HENG MANAGEMENT & CONSULTATING CO.,LTD.( "GUO-HENG")
REGISTERED ADDRESS: Villa No.20, ShaBao Village ChangXingDao Street Office
Dalian city, Dalian City, Liaoning
LEGAL REPRESENTATIVE:  JINGRU DU


(12)     THE COMPANIES LISTED IN APPENDIX I


(The above Parties hereinafter each referred to as a "PARTY" individually, and
collectively, the "PARTIES". Among them, Guojun Wang, Zheng Wang, Yi Tan, Yanjie
Liu, Shuangda Wang, Ming Ma, Jingru Du, Dejuan Zhou and Caiqin Wang hereinafter
referred to as an "INDIVIDUAL PLEDGOR" individually, and collectively, the
"INDIVIDUAL PLEDGORS"; the Individual Pledgor and V-Media hereinafter referred
to as a "PLEDGOR" individually, and collectively, the "PLEDGORS"; Guo-Heng
hereinafter referred to as a "PLEDGEE".)


WHEREAS:


(1)           Caiqin Wang and V-Media are the enrolled shareholders of the
Dalian Vastitude Engineering & Design Co., Ltd listed in Appendix I，legally
holding majority of the equity of the Dalian Vastitude Engineering &Design Co.,
Ltd as of the execution date of this Agreement.


(2)           V-Media is the enrolled shareholder of the companies listed in
Appendix I ，Appendix I attached hereto, legally holding all or the majority
equity of such companies  as of the execution date of this Agreement.


 (3)           As of the date of this Agreement, Guojun Wang, Ming Ma, Shuangda
Wang, Caiqin Wang, Yanjie Liu, Dejuan Zhou, Yi Tan, Jingru Du and Zheng Wang are
the enrolled shareholders of V-Media, legally holding all the equity in V-Media,
of which Guojun Wang holding 51.75% interest,  Ming Ma  holding 24.5%,  Shuangda
wang holding 3%, Caiqin Wang holding 2.75%, Yanjie Liu holding 5%, Dejuan Zhou
holding 5%, Yi Tan holding3%, Jingru Du holding 2%, Zheng Wang holding 3%.


(4)           Pursuant to the Call Option Agreement dated as of NOVERMBER 6,
2009 among Guo-Heng, the Pledgors and the Target Companies (as defined below)
(hereinafter, the "CALL OPTION AGREEMENT"), the Pledgors shall transfer part or
all of the equity interest of the Target Companies to Guo-Heng and/or any other
entity or individual designated by Guo-Heng at the request of the Guo-Heng.

 
 

--------------------------------------------------------------------------------

 



 (5)           Pursuant to the Shareholders' Voting Right Proxy Agreement dated
as of NOVERMBER 6, 2009 among Guo-Heng, the Target Company and the Pledgors
(hereinafter, the "PROXY AGREEMENT"), Pledgors have already irrevocably
entrusted the personnel designated by Guo-Heng then with full power to exercise
on their behalf all of their shareholders' voting rights in respect of the
relevant Target Companies.


(6)           Pursuant to the Exclusive Service Agreement dated as of NOVERMBER
6, 2009 among Guo-Heng and the Target Companies (hereinafter, the "SERVICE
AGREEMENT"), the Target Companies have already engaged Guo-Heng exclusively to
provide them with relevant management and consultation and other services, for
which the Target Companies will respectively pay Guo-Heng services accordingly.


 (7)           As security for performance by the Pledgors of the Contract
Obligations (as defined below) and repayment of the Guaranteed Liabilities (as
defined below), the Pledgors agree to pledge all of their Target Company Equity
to the Pledgee and grant the Pledgee the right to request for repayment in first
priority and the Target Companies agree such equity pledge arrangement.


THEREFORE, the Parties hereby have reached the following agreement upon mutual
consultations:


ARTICLE 1 – DEFINITION
 
1.1           Except as otherwise construed in the context, the following terms
in this Agreement shall be interpreted to have the following meanings:


"CONTRACT OBLIGATIONS" shall mean all contractual obligations of a Pledgor under
the Call Option Agreement and Proxy Agreement; all contractual obligations of a
Target Company under the Exclusive Service Agreement, Call Option Agreement,
Proxy Agreement; and all contractual obligations of a Pledgor under this
Agreement.


"TARGET COMPANY" shall mean , to Guojun Wang, Ming Ma, Shuangda Wang, Caiqin
Wang, Yanjie Liu, Dejuan Zhou, Yi Tan, Jingru Du and Zheng Wang, V-Media; to
Caixia Wang, V-Media and Dalian Vastitude Engineering & Design Co., Ltd; and to
V-Media, any and all of the companies listed in Appendix I.


"GUARANTEED LIABILITIES" shall mean all direct, indirect and consequential
losses and losses of foreseeable profits suffered by Pledgee due to any
Breaching Event (as defined below) a Pledgor and/or a Target Company, and all
fees incurred by Pledgee for the enforcement of the Contractual Obligations of a
Pledgor and/or a Target Company.

 
 

--------------------------------------------------------------------------------

 

 


"TRANSACTION AGREEMENTS" shall mean the Call Option Agreement and the Proxy
Agreement in respect of a Pledgor; the Exclusive Service Agreement, and Proxy
Agreement in respect of a Target Company.


"BREACHING EVENT" shall mean any breach by either Pledgor of its Contract
Obligations under the Proxy Agreement, Call Option Agreement or this Agreement;
any breach by a Target Company of its Contract Obligations under the Service
Agreement, Call Option Agreement and/or Proxy Agreement.


"PLEDGED PROPERTY" shall mean (1) in respect of Guojun Wang, Zheng Wang, Yi Tan,
Yanjie Liu, Shuangda Wang, Ming Ma, Jingru Du, Dejuan Zhou and Caiqin Wang, all
of the equity interests in V-Media which are legally owned by them as of the
effective date hereof and is to be pledges by them to the Pledgee according to
provisions hereof as the security for the performance by them and V-Media of
their Contractual Obligations, and the increased capital contribution and equity
interest described in Articles 2.6 and 2.7 hereof;(2) in respect of Caiqin Wang,
all of the equity is legally owned by her as of the effective date hereof and is
to be pledged by  to the Pledgee according to provisions hereof as the security
for the performance of the Contractual Obligations by her and the Target
Companies (for details of such equity interest, see Appendix I), and the
increased capital contribution and equity interest described in Articles 2.6 and
2.7 himeof; (3) in respect of V-Media, all of the equity interest in the Target
Companies which is legally owned by it as of the effective date hereof and is to
be pledged to the Pledgee by it according to provisions hereof as the security
for the performance of the Contractual Obligations by it and the Target
Companies (for details of such equity interest, see Appendix I), and the
increased capital contribution and equity interest described in Articles 2.6 and
2.7 hereof.


"PRC LAW" shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the People's Republic of China.


1.2           The references to any PRC Law herein shall be deemed:


 (1)           to include the references to the amendments, changes, supplements
and reenactments of such law, irrespective of whether they take effect before or
after the formation of this Agreement; and


 (2)           to include the references to other decisions, notices or
regulations enacted in accordance therewith or effective as a result thereof.


1.3           Except as otherwise stated in the context herein, all references
to an Article, clause, item or paragraph shall refer to the relevant part of
this Agreement.

 
 

--------------------------------------------------------------------------------

 

 


ARTICLE 2 - EQUITY PLEDGE
 
2.1           Each Pledgor hereby agrees to pledge the Pledged Property, which
it legally owns and has the right to dispose of, to Pledgee according to the
provisions hereof as the security for the performance of the Contract
Obligations and the repayment of the Guaranteed Liabilities. Each Target Company
hereby agrees that the Pledgors legally holding equity interest in it to pledge
the Pledged Property to the Pledgee according to the provisions hereof.


2.2           Each Pledgor hereby undertakes that it will be responsible for,
recording the arrangement of the equity pledge hereunder (hereinafter, the
"EQUITY PLEDGE") on the shareholder register of each Target Company on the date
hereof, and will do its best endeavor to make registration with registration
authorities of industry and commerce of each Target Company. Each Target Company
respectively undertakes that it will do its best to cooperate with the Pledgors
to complete the registration with authorities of industry and commerce under
this Article.


2.3           During the valid term of this Agreement, except for the willful
misconduct or gross negligence of Pledgee which has direct cause and effect
relationship the reduction in value of the Pledged Property, Pledgee shall not
be liable in any way to, nor shall Pledgors have any right to claim in any way
or propose any demands on Pledgee, in respect of the said reduction in value of
the Pledged Property.


2.4           To the extent not violating provision of Article 2.3 above, in
case of any possibility of obvious reduction in value of the Pledged Property
which is sufficient to jeopardize Pledgee's rights, Pledgee may at any time
auction or sell off the Pledged Property on behalf of Pledgors, and discuss with
Pledgors to use the proceeds from such auction or sale-off as pre-repayment of
the Guaranteed Liabilities, or may submit such proceeds to the local notary
institution where Pledgee are domiciled (any fees incurred in relation thereto
shall be borne by Pledgors).


2.5           Guo-Heng as Pledgee shall be deemed to have created the
encumbrance of first order in priority on the Pledged Property, and in case of
any Breaching Event, Pledgee shall have the right to dispose of the Pledged
Property in the way set out in Article 4 hereof.


2.6           Only upon prior consent by Pledgee shall Pledgors be able to
increase their capital contribution to any or all of the Target Companies.
Further capital contribution made by Pledgor (s) in the Target Company shall
also be part of the Pledged Property.


2.7           Only upon prior consent by Pledgee shall Pledgors be able to
receive dividends or share profits from the Pledged Property. The dividends or
the profits received by Pledgors from the Pledged Property shall be deposited
into Pledgee's bank account designated by Pledgee respectively, to be under the
supervision of Pledgee and used as the Pledged Property to repay in priority the
Guaranteed Liabilities.

 
 

--------------------------------------------------------------------------------

 



2.8           Guojun Wang, Ming Ma, Shuangda Wang, Caiqin Wang, Yanjie Liu,
Dejuan Zhou, Yi Tan, Jingru Du and Zheng Wang agree to bear joint liabilities
respectively to Pledgee upon occurrence of any Breaching Event on the part of
V-Media and Pledgee shall have the right, upon occurrence of the Breaching
Event, to dispose of any Pledged Property of either of Pledgors in accordance
with the provisions hereof.


ARTICLE 3 - RELEASE OF PLEDGE
 
In respect of equity interest of any Target Company, upon full and complete
performance by relevant Pledgors of all of their Contractual Obligations,
Pledgee shall, at the request of relevant Pledgors, release the pledge created
on such Target Company under this Agreement, and shall cooperate with relevant
Pledgors to go through the formalities to cancel the record of the Equity Pledge
in the shareholder register of the relevant Target Company, with the reasonable
fees incurred in connection with such release to be borne by Pledgee with the
same proportion.


ARTICLE 4 - DISPOSAL OF THE PLEDGED PROPERTY
 
4.1           Pledgors, Target Companies and Pledgee hereby agree that, in case
of any Breaching Event, Pledgee shall have the right to exercise, upon giving
written notice to Pledgors, all of the remedial rights and powers enjoyable by
them under PRC Law, including but not limited to being repayment in priority
with proceeds from auctions or sale-offs of the Pledged Property. Pledgee shall
not be liable for any loss as the result of their reasonable exercise of such
rights and powers.


4.2           Pledgee shall have the right to designate in writing its legal
counsel or other agents to exercise on their respective behalf any and all
rights and powers set out above, and neither Pledgors nor Target Companies shall
not oppose thereto.


4.3           The reasonable costs incurred by Pledgee in connection with their
exercise of any and all rights and powers set out above shall be borne by
Pledgors, and Pledgee shall have the right to deduct the costs actually incurred
from the proceeds that they acquire from the exercise of the rights and powers.


4.4           The proceeds that Pledgee acquire from the exercise of their
respective  rights and powers shall be used in the priority order as follows:


 First, to pay any cost incurred in connection with the disposal of   the
Pledged Property and the exercise by Pledgee of their respective rights and
powers (including remuneration paid to their respective legal counsels and
agents);

 
 

--------------------------------------------------------------------------------

 



- Second, to pay any taxes and levies payable for the disposal of the Pledged
Property; and


-Third, to repay Pledgee for the Guaranteed Liabilities.


In case of any balance after payment of the above amounts, Pledgee shall return
the same to Pledgors or other persons entitled thereto according to the relevant
laws and rules or submit the same to the local notary institution where Pledgee
are domiciled (any fees incurred in relation thereto shall be borne by
Pledgors).


4.5           Pledgee shall have the option to exercise, simultaneously or in
certain sequence, any of the remedies at breaching that it is entitled to in
respect of the equity interest of any Target Company holding by any Pledgor;
Pledgee shall not be obliged to exercise other remedies at breaching before
their exercise of the right to the auctions or sale-offs of the Pledged Property
hereunder. Pledgors or Target Companies shall not oppose to whether Pledgee
exercise any part of the right to the pledge or the sequence of exercising the
pledge interest.


ARTICLE 5 - FEES AND COSTS
 
All costs actually incurred in connection with the establishment of the Equity
Pledge hereunder, including but not limited to stamp duties, any other taxes,
all legal fees, etc shall be borne by Pledgee with the same proportion.

 
ARTICLE 6 - CONTINUITY AND NO WAIVE
 
The Equity Pledge hereunder is a continuous guarantee, with its validity to
continue until the full performance of the Contractual Obligations or the full
repayment of the Guaranteed Liabilities. Neither exemption or grace period
granted by Pledgee to Pledgors in respect of their breach, nor delay by Pledgee
in exercising any of their rights under this Agreement shall affect the rights
of Pledgee under this Agreement, relevant PRC Law, the rights of Pledgee to
demand at anytime thereafter the strict performance of this Agreement by
Pledgors or the rights Pledgee may be entitled to due to subsequent breach by
Pledgors of the obligations under this Agreement.
 
ARTICLE 7 - REPRESENTATIONS AND WARRANTIES BY PLEDGORS
 
Each of Pledgors hereby, in respect of itself and Target Company in which it
holds equity interest, represents and warrants to Pledgee as follows:


7.1           Each Individual Pledgor is a PRC citizen with full capacity of
disposition and has obtained due authorization to execute, deliver and perform
this Agreement and can independently be a subject of actions; V-Media is a
limited liability corporation duly incorporated and validly existing under PRC
Law, has full right and authorization to execute and deliver this Agreement and
other documents relating to the transaction as stipulated in this Agreement and
to be executed by them. It also has full right and authorization to complete the
transaction stipulated in this Agreement.

 
 

--------------------------------------------------------------------------------

 

7.2           Target Company is a limited liability corporation duly
incorporated and validly existing under PRC Law, it has independent status as a
legal person; it has full and independent legal status and capacity to execute,
deliver and perform this Agreement and can independently be a subject of
actions. It has full right and authorization to execute and deliver this
Agreement and other documents relating to the transaction as stipulated in this
Agreement and to be executed by them. It also has full right and authorization
to complete the transaction stipulated in this Agreement.


7.3           All reports, documents and information concerning Pledgors and all
matters as required by this Agreement which are provided by Pledgors to Pledgee
before this Agreement comes into effect are true, correct and effective in all
material aspects as of the execution hereof.


7.4           At the time of the effectiveness of this Agreement, Pledgors are
the sole legal owner of the Pledged Property, with no existing dispute whatever
concerning the ownership of the Pledged Property. Pledgors have the right to
dispose of the Pledged Property or any part thereof.


7.5           Except for the encumbrance set on the Pledged Property hereunder
and the rights set under the Transaction Agreements, there is no other
encumbrance or third party interest set on the Pledged Property.


7.6           The Pledged Property is capable of being pledged or transferred
according to the laws, and Pledgors have the full right and power to pledge the
Pledged Property to Pledgee according to this Agreement.


7.7           This Agreement constitutes the legal, valid and binding
obligations on Pledgors when it is duly executed by Pledgors.


7.8           Any consent, permission, waive or authorization by any third
person, or any approval, permission or exemption by any government authority, or
any registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder have already been handled or obtained,
and will be fully effective during the valid term of this Agreement.
 
 
7.9           The execution and performance by Pledgors of this Agreement are
not in violation of or conflict with any laws applicable to them, or any
agreement to which

 
 

--------------------------------------------------------------------------------

 

they are a party or which has binding effect on their assets, any court
judgment, any arbitration award, or any administration authority decision.


7.10          The pledge hereunder constitutes the encumbrance of first order in
priority on the Pledged Property.


7.11          All taxes and fees payable in connection with acquisition of the
Pledged  Property have already been paid in full amount by Pledgors.


7.12          There is no pending or, to the knowledge of Pledgors, threatened
litigation, legal process or demand by any court or any arbitral tribunal
against Pledgors, or their property, or the Pledged Property, nor is there any
pending or, to the knowledge of Pledgors, threatened litigation, legal process
or demand by any government authority or any administration authority against
Pledgors, or their property, or the Pledged Property, which is of material or
detrimental effect on the economic status of Pledgors or their capability to
perform the obligations hereunder and the Guaranteed Liabilities.


7.13          Pledgors hereby warrant to Pledgee that the above representations
and warranties will remain true, correct and effective at any time and under any
circumstance before the Contractual Obligations are fully performed or the
Guaranteed Liabilities are fully repaid, and will be fully complied with.


ARTICLE 8 - REPRESENTATIONS AND WARRANTIES
BY TARGET COMPANY
 
Each of Target Company hereby individually represents and warrants to Pledgee as
follows:


8.1           Target Company is a limited liability corporation duly
incorporated and validly existing under PRC Law, with full capacity of
disposition and has obtained due authorization to execute, deliver and perform
this Agreement and can independently be a subject of actions.


8.2           All reports, documents and information concerning Pledged Property
and all matters as required by this Agreement which are provided by Target
Company to Pledgee before this Agreement comes into effect are true, correct and
effective in all material aspects as of the execution hereof.


8.3           All reports, documents and information concerning Pledged Property
and all matters as required by this Agreement which are provided by Target
Company to Pledgee after this Agreement comes into effect are true, correct and
effective in all material aspects upon provision.


8.4           This Agreement constitutes the legal, valid and binding
obligations on Target

 
 

--------------------------------------------------------------------------------

 

Company when it is duly executed by Target Company.


8.5           It has full right and authorization to execute and deliver this
Agreement and other documents relating to the transaction as stipulated in this
Agreement and to be executed by them. It also has full right and authorization
to complete the transaction stipulated in this Agreement.


8.6           There is no pending or, to the knowledge of Target Company,
threatened litigation, legal process or demand by any court or any arbitral
tribunal against Target Company, or their property (including but are not
limited to the Pledged Property), nor is there any pending or, to the knowledge
of Target Company, threatened litigation, legal process or demand by any
government authority or any administration authority against Target Company, or
their property (including but are not limited to the Pledged Property), which is
of material or detrimental effect on the economic status of Target Company or
their capability to perform the obligations hereunder and the Guaranteed
Liabilities.


8.7           Each of Target Company hereby agree to bear joint responsibilities
to Pledgee in respect of the representations and Warranties made by its relevant
Pledgor according to Article 7.5, Article 7.6, Article 7.7, Article 7.9 and
Article 7.11 hereof.


8.8           Target Company hereby warrant to Pledgee that the above
representations and warranties will remain true, correct and effective at any
time and under any circumstance before the Contractual Obligations are fully
performed or the Guaranteed Liabilities are fully repaid, and will be fully
complied with.


ARTICLE 9 - UNDERTAKINGS BY PLEDGORS
 
Each of Pledgors hereby individually undertakes to Pledgee in respect of it and
Its Target Company of which it holds equity as follows:


9.1           Without the prior written consent by Pledgee, Pledgors shall not
establish or permit to establish any new pledge or any other encumbrance on the
Pledged Property.


9.2           Without first giving written notice to Pledgee and having
Pledgee's prior written consent, Pledgors shall not transfer the Pledged
Property, and any attempt by Pledgors to transfer the Pledged Property shall be
null and void. The proceeds from transfer of the Pledged Property by Pledgors
shall be used to repay to Pledgee in advance the Guaranteed Liabilities or
submit the same to the third party agreed with Pledgee.


9.3           In case of any litigation, arbitration or other demand which may
affect detrimentally the interest of Pledgors or Pledgee under the Transaction
Agreements and hereunder or the Pledged Property, Pledgors undertake to notify
Pledgee thereof

 
 

--------------------------------------------------------------------------------

 

in writing as soon as possible and promptly and shall take, at the reasonable
request of Pledgee, all necessary measures to ensure the pledge interest of
Pledgee in the Pledged Property.


9.4           Pledgors shall not carry on or permit any act or action which may
affect detrimentally the interest of Pledgee under the Transaction Agreements
and hereunder or the Pledged Property.


9.5           Pledgors guarantee that they shall, at the reasonable request of
Pledgee, take all necessary measures and execute all necessary documents
(including but not limited to supplementary agreement hereof) in respect of
ensuring the pledge interest of Pledgee in the Pledged Property and the exercise
and realization of the rights thereof.


9.6           In case of assignment of any Pledged Property as the result of the
exercise of the right to the pledge hereunder, Pledgors guarantee that they will
take all necessary measures to realize such assignment.


9.7           Guojun Wang, Zheng Wang, Yi Tan, Yanjie Liu, Shuangda Wang, Ming
Ma, Jingru Du, Dejuan Zhou and Caiqin Wang undertake individually to bear joint
responsibilities with the other party if the performance of the Article 9
thereof of the other Party refers to V-Media; Caiqin Wang and V-Media undertake
individually to bear joint responsibilities with the other party if the
performance of Article 9 thereof of the other party refers to any Target Company
listed in the Appendix I to this Agreement.


ARTICLE 10 - UNDERTAKINGS BY TARGET COMPANY
 
10.1          Any consent, permission, waive or authorization by any third
person, or any approval, permission or exemption by any government authority, or
any registration or filing formalities (if required by laws) with any government
authority to be handled or obtained in respect of the execution and performance
hereof and the Equity Pledge hereunder will be cooperated to handle or obtain by
Target Company to their best and will be ensured to remain full effective during
the valid term of this Agreement.


10.2          Without the prior written consent by Pledgee, Target Company shall
not cooperate to establish or permit to establish any new pledge or any other
encumbrance on the Pledged Property.


10.3          Without having Pledgee's prior written consent, Target Company
shall not cooperate to transfer or permit to transfer the Pledged Property.


10.4          In case of any litigation, arbitration or other demand which may
affect  detrimentally the interest of Target Company or Pledgee under the
Transaction Agreements and hereunder or the equity of Target Company as the
Pledged Property,

 
 

--------------------------------------------------------------------------------

 

Target Company undertake to notify Pledgee thereof in writing as soon as
possible and promptly and shall take, at the reasonable request of Pledgee, all
necessary measures to ensure the pledge interest of Pledgee in the Pledged
Property.


10.5           Target Company shall not carry on or permit any act or action
which may affect detrimentally the interest of Pledgee under the Transaction
Agreements and hereunder or the Pledged Property.


10.6           Target Company shall provide Pledgee with the financial statement
of the last calendar season within the first month of each calendar season,
including but are not limited to the balance sheet, the income statement and the
statement of cash flow.


10.7           Target Company guarantee that they shall, at the reasonable
request of Pledgee, take all necessary measures and execute all necessary
documents (including but not limited to supplementary agreement hereof) in
respect of ensuring the pledge interest of Pledgee in the Pledged Property and
the exercise and realization of the rights thereof.


10.8           In case of assignment of any Pledged Property as the result of
the exercise of the right to the pledge hereunder, Target Company guarantee that
they will take all necessary measures to realize such assignment.


ARTICLE 11 - ENCUMBRANCE OF FIRST ORDER IN PRIORITY
 
11.1           Guo-Heng has the encumbrance of first order in priority on any
and all Pledged Property.  Pursuant to the stipulations of the Transaction
Agreement, any Breaching Event under any Transaction Agreement shall result in
the occurrence of Breaching Event under other Transaction Agreement, Guo-Heng
shall claim the pledge interest hereunder to Pledgor relevant to the Breaching
Event, and be repaid in priority in the proportion of their respective security
amount from the proceeds obtained according to the disposal of Pledged Property
stipulated in Article 4 hereof.
 
 
ARTICLE 12 - CHANGE OF CIRCUMSTANCES
 
12           As supplement and subject to compliance with other terms of the
Transaction Agreements and this Agreement, in case that at any time the
promulgation or change of any PRC Law, regulations or rules, or change in
interpretation or application of such laws, regulations and rules, or the change
of the relevant registration procedures enables Pledgee to believe that it will
be illegal or in conflict with such laws, regulations or rules to further
maintain the effectiveness of this Agreement and/or dispose of the Pledged
Property in the way provided herein, Pledgors and Target Company shall, at the
written direction of Pledgee and in accordance with the reasonable request of
Pledgee, promptly take actions and/or execute any agreement or other document,
in order to:

 
 

--------------------------------------------------------------------------------

 



(1)             keep this Agreement remain in effect;
(2)             facilitate the disposal of the Pledged Property in the way
provided herein; and/or
(3)             maintain or realize the intention or the guarantee established
hereunder.


ARTICLE 13 - EFFECTIVENESS AND TERM OF THIS AGREEMENT


13.1           This Agreement shall become effective upon the satisfaction of
all of the following conditions in respect of any Target Company and any Pledgor
who holds the equity of the Target Company:


(1)             this Agreement is duly executed by Pledgors, the Target Company
and the Pledgors who pledge the equity of the Target Company; and


(2)             the Equity Pledge hereunder has been legally recorded in the
shareholders' register of the Target Company.


Pledgors shall provide the registration certification of the Equity Pledge being
recorded in the shareholders' register as mentioned above to Pledgee in a way
satisfactory to Pledgee.


13.2           This Agreement shall have its valid term until the full
performance of the Contractual Obligations or the full repayment of the
Guaranteed Liabilities.


ARTICLE 14  - NOTICE
 
14.1           Any notice, request, demand and other correspondences made as
required by or in accordance with this Agreement shall be made in writing and
delivered to the relevant Party.


14.2           The abovementioned notice or other correspondences shall be
deemed to have been delivered when it is transmitted if transmitted by facsimile
or telex; it shall be deemed to have been delivered when it is delivered if
delivered in person; it shall be deemed to have been delivered five (5) days
after posting the same if posted by mail.


ARTICLE 15 – MISCELLANEOUS


15.1          Pledgee may, upon notice to Pledgors but not necessarily with
Pledgors' consent, assign Pledgee's rights and/or obligations hereunder to any
third party; provided that Pledgors may not, without Pledgee's prior written
consent, assign Pledgors' rights, obligations and/or liabilities hereunder to
any third party. Successors or permitted assignees (if any) of Pledgors shall
continue to perform the obligations of Pledgors under this Agreement.

 
 

--------------------------------------------------------------------------------

 



15.2           This Agreement shall be prepared in the Chinese language in
sixteen (16) original copies, with each involved Party holding one (1).


15.3           The formation, validity, execution, amendment, interpretation and
termination of this Agreement shall be subject to PRC Law.


15.4  Any disputes arising hereunder and in connection herewith shall be settled
through consultations among the Parties, and if the Parties cannot reach an
agreement regarding such disputes within thirty (30) days of their occurrence,
such disputes shall be submitted to China International Economic and Trade
Arbitration Commission Dalian Office for arbitration in Dalian in accordance
with the arbitration rules of such Commission, and the arbitration award shall
be final and binding on all Parties.


15.5            Any rights, powers and remedies empowered to any Party by any
provisions herein shall not preclude any other rights, powers and remedies
enjoyed by such Party in accordance with laws and other provisions under this
Agreement, and the exercise of its rights, powers and remedies by a Party shall
not preclude its exercise of its other rights, powers and remedies by such
Party.


15.6  Any failure or delay by a Party in exercising any of its rights, powers
and remedies hereunder or in accordance with laws (hereinafter, the "PARTY'S
RIGHTS") shall not lead to a waiver of such rights, and the waiver of any single
or partial exercise of the Party's Rights shall not preclude such Party from
exercising such rights in any other way and exercising the remaining part of the
Party's Rights.


15.7            The titles of the Articles contained herein shall be for
reference only, and in no circumstances shall such titles be used in or affect
the interpretation of the provisions hereof.


15.8            Each provision contained herein shall be severable and
independent from each of other provisions, and if at any time any one or more
articles herein become invalid, illegal or unenforceable, the validity, legality
or enforceability of the remaining provisions herein shall not be affected as a
result thereof.


15.9            This Agreement shall substitute any other documents on the same
subject executed by relevant Parties hereof once duly executed.


15.10          Any amendments or supplements to this Agreement shall be made in
writing. Except for assignment by Pledgee of its rights hereunder according to
Article 15.1 of this Agreement, the amendments or supplements to this Agreement
shall take effect only when properly signed by the Parties to this
Agreement.Notwithstanding the preceding sentence, considering the rights and
obligations of Target Company and Pledgors are severable and independent, in
case the amendment or supplement is intended to have impact upon one Party of
the Target Company and part of the Pledgors who hold the equity interest, the
amendment or supplement requires the consent by the Target Company and the part
of the Pledgors only and it is not required to obtain the consent of other
Target Company and other Pledgors (to the extent the amendment or supplement
does not have impact upon such Pledgor).

 
 

--------------------------------------------------------------------------------

 

 


15.11          This Agreement shall be binding on the legal successors of the
Parties.


15.12          At the time of execution hereof, each of Pledgors shall sign
respectively a power of attorney (as set out in Appendix II hereto, hereinafter,
the "POWER OF ATTORNEY") to authorize any person designated by Guo-Heng to sign
on its behalf according to this Agreement any and all legal documents necessary
for the exercise by Pledgee of Guo-Heng's rights hereunder. Such Power of
Attorney shall be delivered to Guo-Heng to keep in custody and, when necessary,
Guo-Heng may at any time submit the Power of Attorney to the relevant government
authority.


15.13          Notwithstanding any provision to the contrary in this Agreement,
new companies except the Target Company and its shareholders can be included as
one party of this Agreement by executing the Acknowledgement Letter in the form
of Appendix 3 to this Agreement. The new companies shall enjoy the same rights
and obligations as other Target Companies; the shareholders of the new companies
shall enjoy the same rights and obligations as other Pledgors hereunder.
Considering that the rights and obligations of the Target Company and relevant
Pledgors under the Agreement are severable and independent, the participation of
the new target companies and their shareholders will not affect the rights and
obligations of the original Target Company and relevant Pledgors, the
participation of the new target companies only requires confirmation of Guo-Heng
by signature.Each of the Target Company hereby irrevocably and unconditionally
agree the participation of the new companies and their shareholders and further
confirm that shareholders of any new target companies can pledge their equity of
the new target companies to Guo-Heng according to the stipulation of this
Agreement not necessarily with consent of the original Target Company or their
relevant Pledgors.




 [The remainder of this page is left blank]

















 
 

--------------------------------------------------------------------------------

 

(EXECUTION PAGE)
IN WITNESS HEREOF, the following Parties have caused this Equity Pledge
Agreement to be executed as of the date and in the place first here
abovementioned.






GUOJUN WANG


Signature by:  /s/ Guojun Wang


MING MA


Signature by:  /s/ Ming Ma


SHUANGDA WANG


Signature by:  /s/ Shuangda Wang


CAIQIN WANG


Signature by:  /s/ Caiqin Wang


YANJIE LIU


Signature by:  /s/ Yanjie Liu


DEJUAN ZHOU


Signature by:  /s/ Dejuan Zhou


YI TAN


Signature by:  /s/ Yi Tan


JINGRU DU


Signature by:  /s/ Jingru Du


JINGRU DU


Signature by:  /s/ Jingru Du


 

 
 

--------------------------------------------------------------------------------

 

ZHENG WANG
 
Signature by:  /s/ Zheng Wang




DALIAN V-MEDIA GROUP CO.,LTD (Company chop)


Signed by:                      //signed//
Name:
Position:                      Authorized Representative


DALIAN GUO-HENG MANAGEMENT AND CONSULTATION CO., LTD. (Company chop)


Signed by:                      //signed//
Name:
Position:                      Authorized Representative




SHENYANG VASTITUDE MEDIA CO., LTD   (Company chop)
 
Signed by:                      //signed//
Name:                           
Position:                      Authorized Representative




TIANJIN VASTITUDE AD MEDIA CO.,LTD (Company chop)
 
Signed by:                      //signed//
Name:                           
Position:                      Authorized Representative


DALIAN VASTITUDE ENGINEERING & DESIGN CO., LTD (Company chop)
 
Signed by:                      //signed//
Name:                        
Position:                      Authorized Representative


DALIAN VASTITUDE &MODERN TRANSIT MEDIA CO., LTD (Company chop)
 
Signed by:                      //signed//
Name:                          
Position:                      Authorized Representative


DALIAN VASTITUDE NETWORK TECHNOLOGY CO., LTD (Company chop)
 
Signed by:                      //signed//
Name:
Position:                      Authorized Representative













 
 

--------------------------------------------------------------------------------

 

 
APPENDIX I


BASIC INFORMATION OF OTHER TARGET COMPANY WHICH V-MEDIA HOLDS THE EQUITY

 
COMPANY
NAME
 
REGISTERED
ADDRESS
 
REGISTERED CAPITAL
 
LEGAL REPRESENTATIVE
 
EQUITY
STRUCTURE
Shenyang Vastitude Media Co., Ltd
 
No.5B-2-1, No.136,Huigong Road, Shenhe District, Shenyang, Liaoning
 
RMB 3,000,000
 
Guojun Wang
 
Dalian Vastitude Media Group Co., Ltd.  100%
Tianjin Vastitude AD Media Co.,Ltd
 
 
No. 1-2-1217, Chengjijimao Centre, East-North Cross Corner of Xian Road and
Changsha Road, Heping District, Tianjing
 
RMB 1,000,000
 
Hongwen Liu
 
Dalian Vastitude Media Group Co., Ltd. 100%
Dalian Vastitude Engineering & Design Co., Ltd
 
 
No. 7, Floor 8, No.68 Renmin Road, Zhongshan District, Dalian City, Liaoning
 
RMB 3,000,000
 
Caiqin Wang
 
Dalian Vastitude Media Group Co., Ltd. 83.3%, Caiqin Wang 13.3%, Hongwei Sun
3.4%
Dalian Vastitude &Modern Transit Media Co., Ltd
 
 
No.401, Administrative Office, Huayuan Industrial Zone, Dalian, Liaoning
 
RMB 4,000,000
 
Guojun Wang
 
Dalian Vastitude Media Group Co., Ltd 70%, Dalian Modern Transit Media Co., Ltd
30%
Dalian Vastitude Network Technology Co., Ltd
 
No.1-3 Room, 22#, No.541 Huangpu Road, Dalian New Technology and Industry
Development Zone
 
RMB 1,000,000
 
Hong Zhu
 
Dalian Vastitude Media Group Co., Ltd 60%, Dalian Chengshu Technology Co.,Ltd
40%







 
 

--------------------------------------------------------------------------------

 













APPENDIX II:


FORMAT OF THE POWER OF ATTORNEY


I/The company, ____________, hereby entrusts ____________, [with his/her
identity card number ____________,] to be my/the company's authorized trustee to
sign on my/the company's behalf all legal documents necessary or desirous for
Dalian Guo-Heng Management & Consultting Co., Ltd. to exercise their rights
under the Equity Pledge Agreement between them, myself/our company and local
advertising companies.








Signature:
Date:


 
 




 
 

--------------------------------------------------------------------------------

 



APPENDIX III


ACKNOWLEDGEMENT LETTER


[-] (identity card number: ____________________)/[-]limited liability company
(registered address: ____________________)(hereinafter, "PARTICIPATED PLEDGOR")
and [-]limited liability company (registered address: ____________________)
(hereinafter, "PARTICIPATED TARGET COMPANY") hereby agree to participate in
Equity Pledge Agreement dated on NOVERMBER 6, 2009 between Dalian Guo-Heng
Management & Consultation Co.,Ltd (hereinafter "GUO-HENG"), and other relevant
parties (hereinafter, "EQUITY PLEDGE AGREEMENT") as an independent contract
party. Participated Pledgors and Participated Target Companies pledge the equity
of the Participated Target Companies which constitute [ ]% of the registered
capital of the Participated Target Companies to Guo-Heng as the date of the
Acknowledgement Letter to secure the following contractual obligations:
 
This Acknowledgement Letter once executed by the Participated Pledgors and
Participated Target Company, Participated Pledgors and Participated Target
Companies shall make the same undertakings and warranties with those of Pledgors
and Target Companies under the Equity Pledge Agreement, agree to perform the
obligations of Pledgors and Target Company stipulated in the Equity Pledge
Agreement, and admit the rights and obligations of Parties under the Equity
Pledge Agreement.
 
[Name of Participated Pledgors]
(Company chop)


Signature by:
Name:
Position:                      Authorized Representative]


[Name of Participated Target Company]
(Company chop)


Signature by:
Name:
Position:                      Authorized Representative]


DALIAN GUO-HENG MANAGEMENT & CONSULTATION CO., LTD (Company chop)


Signature by:
Name:
Position:                      Authorized Representative]

 





 
 

--------------------------------------------------------------------------------

 
